Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “in particular for mixing hot and cold water” renders the claim indefinite because it is not clear if the claim requires the mixing of hot and cold water or if the 
Regarding claim 1, “a valve body in which…” renders the claim indefinite because it is unclear where the clause which discloses what is included in the “in which” clause ends. In other words, the claim presents items which are within the valve body but does not end the inclusion statement leaving it unclear what is intended to be stated as within the valve body.
Regarding claim 1, “logic unit” renders the claim indefinite because, as noted below, the specification does not recite adequate structure under 35 USC 112(f) for the structure of a “logic unit” to perform the claimed function(s).
Regarding claim 2, “also provided at the outlet conduit” renders the claim indefinite because it is not clear what the thermal probe is being provided in addition to, as alluded to by the term “also”.
Regarding claim 2, the claim requires that the shutter be moved to “the position corresponding exactly to the required temperature” which lacks sufficient antecedent basis in the claims. Furthermore, it is unclear if this is a further definition of the “substantially corresponding” position of claim 1 or if a new position is being recited.
Regarding claim 2, “aforesaid position” renders the claim indefinite because it is unclear if the recited aforesaid 
Regarding claims 11-12, box-like renders the claims indefinite because it is unclear what constitutes enough of a resemblance to a “box” to constitute “box-like”.
Any claims depending on claim 1 are indefinite by virtue of dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
“logic unit” in claim 1 - The specification does not describe a “logic unit” but does recite a “logic unit”. However, the structure of the “logic unit” for carrying out the claimed function(s) of the claimed “logic unit” is not disclosed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huck (US 20150168960 A1).
Regarding claim 1, Huck teaches a mixer valve device, in particular for mixing hot and cold water (Abstract), comprising:
a valve body in which a hot water inlet conduit, a cold water inlet conduit (Figure 1, 55 and 57, ¶27), a mixing chamber including a moveable shutter that adjusts the flow of hot and cold water into the mixing chamber (Figure 1, 11, ¶27, 51 and 53 are opened and closed by the shutter),
a mixed water outlet conduit connected to the mixing chamber wherein water is mixed in the outlet conduit at a given preset temperature (Figure 1, end of 11 below 47 with 9);
a gearmotor including a logic unit for activating and deactivating the gearmotor (Figure 1, 5, 7, 15, ¶25-26) and
a thermostat that is integral with the shutter (Figure 1, 47);
wherein the gearmotor is connected to the shutter through the thermostat to move the shutter in the mixing chamber (Figure 1, 15 to 27, 41, 45, and 47);
wherein the gearmotor is activated to move the shutter into a position substantially corresponding to the required temperature value of the mixed water and once the aforesaid position is reached the gearmotor is deactivated (¶25); and
wherein the thermoastat maintains the required temperature within a preset tolerance by moving the shutter accordingly (¶26-27, the thermostatic element 47 operates as such).
Regarding claim 2, Huck teaches all of the limitations of claim 1, wherein
at least one thermal probe is also provided arranged at the outlet conduit and connected to the logic unit to detect the temperature of the water mixed inside the outlet 
Regarding claim 3, Huck teaches all of the limitations of claim 1, wherein
the gearmotor comprises an electric motor (Figure 1, 5) connected to a driving shaft (Figure 1, 13) in turn rotatingly connected to an end of a hollow shaft (Figure 1, 27) screw coupled with the valve body (Figure 1, 27 is screw coupled to 13 which is coupled to the valve body through 5) and wherein in the other end of the hollow shaft an elastically yieldable abutting element is mounted on which an end of the thermostat stops through an elastic thrust (Figure 1, 39 with 45, ¶27), the rotation of the hollow shaft causing the shutter to move axially (¶25-27).
Regarding claim 4, Huck teaches all of the limitations of claim 3, wherein
on the shutter a first spring operates (Figure 1, 59) and on the abutting element a second spring operates (Figure 1, spring in 39), the second spring having a greater stiffness than the first spring (see ¶13, where the 
Regarding claim 5, Huck teaches all of the limitations of claim 3, wherein
the connection between the driving shaft and the hollow shaft and the mounting of the abutting element in the hollow shaft are such as to enable water to seep in such a manner as to determining opposing hydraulic forces operating on the hollow shaft (¶27,  43 and 41 are in contact during setting, i.e. when setting is not being performed, water could enter within 39 and be on the outside of 39).
Regarding claim 6, Huck teaches all of the limitations of claim 5, wherein
the screw coupling between the hollow shaft and the valve body is insulated from water by sealing gaskets (Figure 1, various o-rings are shown in the mechanical drawing, which will work to prevent water from ultimately reaching 13).
Regarding claim 10
the thermostat is protected in the mixing chamber by a conical cup (Figure 1, the thermostat container of 47 has a conical chamfer at its end).
Regarding claim 11, Huck teaches all of the limitations of claim 1, wherein
the gearmotor has a box-like body (Figure 2, 5 can be considered a cylindrical box) closed by a cover (Figure 2, 21) consisting of several walls having an interchangeable position (Figures 2-3, walls of slot 25 oppose each other and their position in space can be interchanged via a 180 degree rotation of 65 about an axis perpendicular to the central axis of 5).
Regarding claim 12, Huck teaches all of the limitations of claim 11, wherein
the box-like body of the gearmotor is coupled with the valve body in an angularly adjustable manner (Figures 1-3, once connected, the angle of 5 relative relative to sanitary fitting 3 must be adjusted to zero degrees to enable placement of the cartridge into 3, i.e. the cartridge package, which contains 5, must be angled relative to 3 such that it is coincident therewith).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 20150168960 A1) in view of Song (US 20160334807 A1).
Regarding claim 7, Huck teaches all of the limitations of claim 2, but does not teach the particulars of claim 7.
However, Song discloses wherein in the outlet conduit at least one fine is provided for deflecting mixed water (Figure 10A-F, 148) which induce mixing (¶50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such structures in the outlet conduit of Huck in order to increase the effectiveness of the mixing in Huck. The thermal probe of Huck is inside the outlet conduit and therefore the structures would be “at” the thermal probe and/or direct mixed water “at” the thermal probe.
Regarding claim 8, Huck as modified teaches all of the limitations of claim 7, wherein
in the outlet conduit a second fin is arranged for deflecting mixed water, opposite the first fin (Figures 10A-F of Song, 148).
Regarding claim 9, Huck as modified teaches all of the limitations of claim 8, wherein
the outlet conduit is cylindrical and the first and the second fin have a profile curved downwards and have an extent according to a circular sector (Figures 10A-F of Song, 148).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763